Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Patent Application Publication 2019/0332983).

Regarding claims 1 and 10 Li et al. discloses a system/method to manage and exchange resources between enterprises in a cloud computing environment, the system comprising: a hardware processor; and a memory coupled to the processor, wherein the memory comprises a set of program instructions in the form of a plurality of subsystems, configured to be executed by the processor, wherein the plurality of subsystems comprises ( see fig. 1, deep learning algorithm+expert verification) : 
an information collection subsystem configured to collect one or more enterprise data from each of the enterprises in a pre-defined format (see [0062] The user inputs the service demand information from the input module to the system, and transmits it to a system of the AI legal affairs+business affairs, for collecting information about the user's needs) ;

a dynamic distribution subsystem configured to dynamically distributes the classified one or more resource groups with each other based on one or more predefined parameters using an artificial intelligence-based data recommendation technique, wherein the one or more predefined parameters comprises at least one of parameter representative of experience level, exclusivity, availability, time zone difference, budget, social impact, languages, contract agreement type, and delivery time( see [0034] Accumulate and analyze the “all-user” qualification credit data; first invite fine users with knowledge expertise and professional specialty to join the future expert group; then establish expert database through qualification credit verification, The expert database should be strictly graded according to genetic inheritance, EQ, IQ, professional testing, and performance evaluation; every year, it is also required strict grading promotion according to the professional ability update test and performance development evaluation; not only consider occupational and professional qualifications, but also 
a performance data generator subsystem configured to generate one or more performance data associated with the enterprise based on the dynamically distributed one or more resource groups(see[0036]  First invite fine users with professional technical expertise and organizational management advantages to establish a group of future technicians and bosses; then through the qualification and credit verification, establish fine craftsman and boss group. They are strictly divide-grade classified into groups according to EQ, IQ, professional testing, performance evaluation, and its technical advantages and talent system; each year are promoted according to competency test and performance evaluation; not only consider technical level, but also consult income and expenditure, as well as honesty circumstance. Employees and operators decide the quality of business, and can be a candidate for evidence expert database); and 
a resource operation management subsystem configured to perform one or more operations on the one or more resources based on type of the one or more resources and one or more user privileges(see[0039] The above fine users verification information of qualification and credit will be provided a briefing according to the requirements, for users to select the best; providing comprehensive due diligence services in accordance with the agreement between the parties and the progress of the transaction; providing accurate and shared information, and providing a platform for teaming exchanges, showing talents, and win-win transactions.) .
Claims 2 and 11 Li et al. discloses everything as applied above (see claims 1 and 10). 
further comprises a registration module configured to register each of the enterprises with a first set of details, wherein the first set of details comprises organizational and individual details such as enterprise name, enterprise address and enterprise business domain details( see[0213] register information such as identity, number, audio and video, then swipe the ID card and pay the deposit electronically, AI identify to release; ).
Regarding Claims 3 and 12 Li et al. discloses everything as applied above (see claims 1 and 10). 
wherein performing of the one or more operations comprises providing an interactive artificial intelligence assisted chatting interface to the one or more users, providing the legal arbitration component for the one or more users, producing digital accounting documentation for the one or more users, managing digital assets of the enterprise and providing compensation to the users via electronic payment( see[0016] The business operation mode provide AI targeted selection services such as social-intercourse (chatting), information, video, live-broadcast, entertainment, games, payment, study, travel, new-retail, life-services, linking legal or business featured services; integrate international, domestic, self-operated, other-operated, e-commerce, store businesses, goods, services; prominent the innovation of the legal mode; light assets, heavy talents, heavy mechanisms; revenue priority to commission, promotion, value-added; details are shown in embodiment 3.   see also [0129] AI calculates time 
Regarding Claim 4 Li et al. discloses everything as applied above (see claim 1). 
wherein the one or more resources groups comprises projects group associated with the enterprise, account group associated with the enterprise, template group associated with the enterprise and library group( see [0141] In order to improve the quality of business affairs, on the basis of entrepreneurs group, employees group, users group and so on of Internet of human, it provides key identification of qualifications and credits. On the basis of the process control or improvement of Internet of Things, it provides the services of digital craftsman spirit, underlying cutting-edge technology and business quality improvement. With the flexible deployment of the super-brain of Internet of intelligence, it provides the application mode and application scenarios of intelligent goods services, featuring “two lines and two supports).
Regarding Claim 5 Li et al. discloses everything as applied above (see claim 1). 
wherein the one or more enterprise data comprises enterprise performance and reputation data, enterprise identity data, enterprise offer or demand data, and enterprise current availability data( see[0280] E-commerce”: dynamically rank other-operated and self-operated E-commerce companies according to their reputation and efficiency;)
Claims 6 and 13 Li et al. discloses everything as applied above (see claims 1 and 10). 
wherein the dynamically distributes of the classified one or more resource groups with each other comprises: generation of a score based on the one or more predefined parameters; assign a rank on the generated score; and distributing the one or more resource groups with each other based on the rank( see 0285] 2. “Store”: rank dynamically according to distance and reputation, and click on links such as nearby and connecting lines;  see also [0148] It provides the identity verification and evaluation ranking of quality subjects such as production provider, channel supplier and seller. It provides verification evaluation of growers and geographical locations of food and medicine, It provides channel price audit, insurance or guarantee for performance, etc. Consumers can have online positioning, video calls, mutual recognition, and comparative choices, so as to increase the responsibility of honesty, and reduce people's leaving with empty buildings.) .
Regarding Claims 7 and 14 Li et al. discloses everything as applied above (see claims 1 and 10). 
further comprises a validation subsystem configured to validate the performance data associated with the enterprise data using one or more pre stored validation rules( see[0300] 2. “Settlement”: click on displaying agreement on reconciliation, mediation, arbitration, selecting the applicable laws and regulations, authorizing the expert to verify the AI evidence facts, etc., may select or explain; “Submit order”: click -to-pay, the seller can confirm the validation,).
Claims 8 and 15 Li et al. discloses everything as applied above (see claims 1 and 10). 
 further comprises a visualization subsystem configured for visualizing the performance data in one or more graphical representation form on a user interface of a user device(see [0273]  4. Relevant recommendation: set the audio and video scrolling up and down, and the right scroll bar will display the up and down positions, and provide targeted and credible content according to customers' consumption ability and tendency. See also [ 0300] 2. “Settlement”: click on displaying agreement on reconciliation, mediation, arbitration, selecting the applicable laws and regulations, authorizing the expert to verify the AI evidence facts, etc., may select or explain; “Submit order”: click -to-pay, the seller can confirm the validation, can also refuse. See also [0165] AI health applying the analysis technology of gene sequence and physical examination index, inputs the gene sequence and physical examination index according to the online treaties, provides information such as health index comparison, dietary guidelines and food connection, displaying on the mobile phone or watch ring, and provides online video identification of food and drug quality. The watch ring can also be used as a physical examination sensor and data input.)
Regarding Claims 9 and 16-17 Li et al. discloses everything as applied above (see claims 1 and 10). 
further comprises enterprise data collaboration subsystem configured for: analysing performance data associated with one enterprise data with respect to performance data associated with another enterprise data using artificial intelligence-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 26, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462